674 N.W.2d 182 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST Steven Mark GALE, a Minnesota Attorney, Registration No. 223645.
No. A03-59.
Supreme Court of Minnesota.
January 28, 2004.

ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action against respondent Steven Mark Gale on March 11, 2003. On October 3, 2003, the parties filed a stipulation for discipline. On December 30, 2003, this court issued an order directing the Director to file an explanation of the reasons he believes dismissal is appropriate and allowing respondent to file a written response as well.
*183 The Director filed his memorandum on January 9, 2004. In the memorandum, the Director states that he concluded that no public discipline of respondent was warranted because of doubts about the Directors ability to present proof of misconduct and the absence of any prior disciplinary action against respondent. On January 13, 2004, respondent filed his response and a motion to seal the response due to confidential information contained in the response.
This court has independently reviewed the file and approves of the recommended disposition of dismissal. The court has further concluded that respondent's response should be sealed.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition for disciplinary action against Steven Mark Gale in the above-entitled matter be, and the same is, dismissed and that Steven Mark Gale's motion to seal his response be, and the same is, granted.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice
BLATZ, C.J., took no part in the consideration or decision of this case.